Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                           U.S. Magistrate Judge S. Kato Crews

  Civil Action No. 18-cv-00867-RM-SKC

  TINA SHAW, a Missouri citizen;

        Plaintiff,

  v.

  SHANDONG YONGSHENG RUBBER CO. LTD., a Chinese corporation;
  SHANDONG YONGSHENG RUBBER GROUP CO. LTD., a Chinese corporation;
  ITG VOMA CORP., a Nevada Corporation;
  AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., a Delaware corporation; and
  AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation;

       Defendants.
  ______________________________________________________________________

                      ORDER RE: DISCOVERY DISPUTE
  ______________________________________________________________________

        This discovery dispute is over Defendant ITG Voma Corp.’s (“ITG”) discovery

  requests to Plaintiff which Plaintiff claims seek collateral source information that is not

  discoverable. As instructed by the Court, ITG and Plaintiff submitted simultaneous

  discovery briefs on January 17, 2020. [#256 (Plaintiff); #254 (ITG).] Defendant Shandong

  Yongshen Rubber Co. Ltd. (“Shandong”) also submitted a discovery brief supporting ITG.

  [#255.] The Court has carefully considered the Parties’ arguments and finds that no

  hearing is necessary. “It is ITG’s position that Plaintiff should be compelled to produce

  unredacted medical bills and records and information regarding medical liens . . ..” [#254

  at p.2.] Therefore, in resolving this dispute, the Court construes this matter as a motion

  to compel by ITG.




                                              1
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 2 of 9




                     A. BACKGROUND RELEVANT TO THIS ORDER

         This is a product liability case in which Plaintiff alleges she suffered permanent

  injuries from a car accident allegedly caused by the failure of a Capitol Precision Trac II

  tire. She claims various permanent disabling injuries, including but not limited to multiple

  fractures, a traumatic brain injury, and cognitive impairments. Over the course of

  discovery, Plaintiff has produced her medical bills and medical records but with redactions

  of information she contends is collateral source information. See Volunteers of Am. v.

  Gardenswartz, 242 P.3d 1080 (Colo. 2012). ITG and Shandong (collectively,

  “Defendants”) argue that, at a minimum, information regarding medical liens and

  payments made is discoverable and not subject to Colorado’s collateral source rule.

                                   B. LEGAL PRINCIPLES

  1.     Scope of Discovery

         The scope of discovery in federal court is broad. Federal Rule of Civil Procedure

  26 permits discovery regarding any nonprivileged matter that is relevant to any party’s

  claim or defense, while the proportional needs of the case serve as guardrails for further

  reasonably tailoring the scope of discovery. Fed. R. Civ. P. 26(b)(1). “Information within

  this scope of discovery need not be admissible in evidence to be discoverable.” Id.

         Rule 37 of the Federal Rules of Civil Procedure provides that “[a] party seeking

  discovery may move for an order compelling…production” if the other party fails to

  produce requested information. Fed. R. Civ. P. 37(a)(3)(B). The moving party bears the

  burden of proof. EchoStar Commc’ns. Corp. v. News Corp., 180 F.R.D. 391, 394 (D. Colo.




                                               2
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 3 of 9




  1998). The moving party must prove the opposing party’s responses are incomplete.

  Daiflon, Inc. v. Allied Chem. Corp., 534 F.2d 221, 227 (10th Cir. 1976); Equal Rights Ctr.

  v. Post Props., Inc., 246 F.R.D. 29, 32 (D.D.C. 2007). Additionally, when the relevance of

  a discovery request is not apparent on the face of the request, the proponent of that

  discovery bears the burden of making an initial showing of relevance. See Thompson v.

  Jiffy Lube Int’l, Inc., No. 05–1203–WEB, 2007 WL 608343, at *8 n.20 (D. Kan. Feb. 22,

  2007).

  2. Collateral Source Rule

           “Colorado’s collateral source rule consists of two components: (1) a post-verdict

  setoff rule, codified at section 13–21–111.6; and (2) a pre-verdict evidentiary component

  . . . .” Wal–Mart Stores, Inc. v. Crossgrove, 276 P.3d 562, 565 (Colo. 2012). The pre-

  verdict component, at issue here, bars “evidence of collateral source benefits because

  such evidence could lead the fact-finder to improperly reduce the plaintiff's damages

  award on the grounds that the plaintiff already recovered his loss from the collateral

  source.” Id. The pre-verdict component applies even to preclude evidence of amounts

  paid by a collateral source notwithstanding Colorado’s competing “reasonable value rule,”

  which provides that amounts paid for medical services is some evidence of the

  reasonable value of those expenses. Id. at 566-67.

           “A collateral source is a person or company, wholly independent of an alleged

  tortfeasor, that compensates an injured party for that person's injuries.” Smith v. Jeppsen,

  277 P.3d 224, 228 (Colo. 2012). The keenest way to spot a collateral source is to look for

  compensation or indemnity received by a plaintiff from a third party. See id.; Crossgrove,



                                               3
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 4 of 9




  276 P.3d at 565-66 (generally discussing the collateral source doctrine as applying when

  a third party compensates or indemnifies an injured party for losses); Colorado

  Permanente Med. Grp., P.C. v. Evans, 926 P.2d 1218, 1230 (Colo. 1996) (same); see

  also Pressey by & through Pressey v. Children's Hosp. Colorado, 2017 WL 929931, at

  *2-3 (Colo. App. March 9, 2017) (same), cert. dismissed.

                                       C. ANALYSIS

        The Parties’ discovery briefs talk around each other somewhat. Plaintiff focuses

  her brief on opposing production of information related to her Medicare and Medicaid

  payments because benefits paid by these government-run programs are from a collateral

  source. Smith v. Kinningham, 328 P.3d 258, 262 (Colo. App. 2013) (Medicaid); Forfar v.

  Wal-Mart Stores, Inc., 436 P.3d 580, 585 (Colo. App. 2018) (Medicare). Defendants seek

  to compel production of medical lien information. But in a footnote, Plaintiff claims

  Defendants’ arguments concerning medical liens are irrelevant because she “has not

  engaged an injury finance or ‘medical lien billing’ company.” Confusing the issue,

  however, instead of answering ITG’s discovery requests which seek information about

  medical lien companies by stating she never used any, Plaintiff instead lodged a robust

  objection complete with collateral source arguments and statutory and case law citations.

  [#254-1 (Exhibit A at “Non-Pattern” 1 Interrogatory No. 11).] In addition to medical lien

  information, Defendants generally seek production of payments made for medical

  services regardless of the source.


  1 ITG apparently served Plaintiff with “pattern” and “non-pattern” interrogatories. The
  Court places these references in quotations because there are no recognized form or
  “pattern” interrogatories in federal court.


                                             4
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 5 of 9




  1.     Medical Lien Companies

         So far, no Colorado state appellate court has addressed the issue of whether

  medical lien companies are collateral sources under Colorado law. The Court observes

  that, though not unanimous, numerous state trial courts to consider the issue have held

  that information pertaining to medical liens does not involve a collateral source. See, e.g.,

  Comstock v. Hecht, No. 18CV31341, 2019 WL 5680687, at *1 (Colo. Dist. Ct. Aug. 21,

  2019); Hutchins v. Young, No. 2018 CV 30022, 2018 WL 7503434 (Colo. Dist. Ct. Nov.

  06, 2018); Carrasco v. Salazar, No. 2016CV033031, 2018 WL 3733340 (Colo. Dist. Ct.

  Apr. 02, 2018); Saunders v. Aggregate Industries-WCR, Inc., No. 2016CV030203, 2017

  WL 10058543 (Colo. Dist. Ct. Sep. 21, 2017); Merritt v. Landgraf, 2017 Colo. Dist. LEXIS

  1206 (Colo. Dist. Ct. July 27, 2017); Nunez-Hurtado v. Rupe, No. 2015CV031629, 2016

  WL 6662339 (Colo. Dist. Ct. July 15, 2016).

         In this district, Magistrate Judge Hegarty considered the issue for discovery

  purposes in Ortiviz v. Follin, No. 16-CV-02559-MSK-MEH, 2017 WL 3085515 (D. Colo.

  July 20, 2017). The issue before Judge Hegarty was whether to quash a subpoena as

  seeking information prohibited by Colorado’s collateral source rule when the subpoena

  sought information from Marrick, a medical lien finance company. Id. at *3. Because the

  plaintiff had to pay Marrick the full amount of his billed medical expenses regardless of

  what he recovered in his lawsuit, Judge Hegarty held “there is at least a fair basis for a

  holding that Marrick is not a collateral source.” Id. at *3-*4. Based on the potential that the

  collateral source rule did not apply to Marrick, Judge Hegarty concluded it would be

  improper to quash the subpoena on that basis, while noting that the presiding district



                                                5
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 6 of 9




  judge could later decide whether the collateral source rule applied to preclude that

  evidence at trial. Id. at *4.

         This Court is persuaded by the above-cited authorities. Payments by a medical

  lien company do not indemnify or compensate the injured person for her medical services

  debt; rather, the payments go directly to the medical service provider to satisfy the debt,

  and the injured person’s debt service obligation is then owed to the medical lien

  company—effectively a loan arrangement. As a result, medical liens do not appear to be

  subject to the collateral source rule.

         But this Court doesn’t have to decide that question because the matter before the

  Court is a discovery dispute. Since medical lien companies at least arguably are not

  subject to the collateral source rule, that rule does not provide a basis to preclude

  discovery pertaining to any medical lien companies utilized by Plaintiff. Whether any such

  payments or other discovery concerning Plaintiff’s medical lien companies is admissible

  at trial will be decided by the presiding district judge at the appropriate time. For discovery

  purposes, amounts paid by medical lien companies are relevant to Plaintiff’s claimed

  damages, and this discovery is proportional to the needs of the case. Id. at *6 (“[T]the

  Court holds that the amount Marrick paid Mr. Ortiviz’s medical providers is relevant, and

  its disclosure is proportional to the needs of this case.”) Thus, Plaintiff must supplement

  her response to “Non-Pattern” Interrogatory No. 11 with any applicable responsive

  information. 2


  2“Non-Pattern” Interrogatory No. 11 asks: “Are there any liens associated with the claims
  set forth in YOUR Complaint? If so, please IDENTIFY to whom they are owed and in what
  amounts.”


                                                6
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 7 of 9




  2.     Medicare and Medicaid

         As mentioned above, Medicare and Medicaid are subject to the collateral source

  rule. “Even so, the collateral source rule is generally one of admissibility,

  not discoverability.” Heuskin v. D&E Transp., LLC, No. CV 19-957 MV/GBW, 2020 WL

  1450575, at *10 (D.N.M. Mar. 25, 2020); see also Erhart v. BofI Holding, Inc., No. 15-CV-

  2353-BAS-NLS, 2018 WL 4204928, at *7 (S.D. Cal. Sept. 4, 2018) (noting that “the test

  for discoverability is not admissibility” and permitting discovery of documents “even

  where the collateral source rule applies”); Equal Employment Opportunity Comm'n v.

  Autozone, Inc., No. 12-C-303, 2013 WL 12180861, at *7 (E.D. Wis. Aug. 21, 2013)

  (rejecting plaintiff’s argument that “because the collateral source rule applies, the

  information that the defendants seek is not relevant”). Additionally, Rule 26(b)(1)

  expressly states that “[i]nformation within this scope of discovery need not be admissible

  in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).

         Whether or not admissible at trial, the amounts paid for medical services remains

  some evidence of the reasonable value of those medical expenses. 3 Kendall v. Hargrave,



  3 Plaintiff cites the Colorado Supreme Court’s decision in Sunahara v. State Farm Mut.
  Auto. Inc. Co., 280 P.3d 649 (Colo. 2012), for the proposition that the reasonable value
  rule is an “incorrect legal standard.” But that’s not what the Sunahara Court held. The
  Court held that the collateral source rule (and the policy reasons behind it) prohibited the
  admission of amounts paid evidence at trial for the purpose of determining reasonable
  value. Id. at 655. The court did not expressly invalidate the reasonable value rule nor rule
  that amounts paid are not evidence of the reasonable value of medical services—it simply
  ruled that such evidence in not admissible at trial. Id. See for example Crossgrove, 276
  P.3d at 565 n.4 (“We do not opine as to whether evidence of amounts paid by a collateral
  source for medical expenses is relevant to the reasonable value of those expenses
  because, whether relevant or not, the evidence is excluded under the collateral source
  doctrine.”)


                                               7
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 8 of 9




  349 P.2d 993, 994 (Colo. 1960); Lawson v. Safeway, Inc., 878 P.2d 127, 131 (Colo. App.

  1994). The Court understands that neither Kendall nor Lawson involved the collateral

  source rule; the Court has found no authority, even in the collateral-source construct,

  which holds the opposite—i.e., that amounts paid are not some evidence of the

  reasonable value of medical expenses. Further, at least three judges in this district have

  allowed discovery of medical expense charges and payments without precluding the

  same based on the collateral source rule. See Grabau v. Target Corp., 06-CV-01308-

  WDM-KLM, 2008 WL 659776, at *2 (D. Colo. Mar. 6, 2008); Walters v. Encompass Ins.

  Co. of Am., No. 06-CV-01688-LTB-KLM, 2007 WL 3090766, at *2-3 (D. Colo. Oct. 18,

  2007); see also McGahee v. Trumbull Ins. Co., Civil Action No. 11-cv-03007-MEH, 2012

  U.S. Dist. LEXIS 160284, at *4 (D. Colo. Nov. 7, 2012) (“[T]he Court finds that Defendant's

  inability to present evidence of Plaintiff's actual payments to a jury does not bar Defendant

  from discovering documents related to those payments.”).

         For these reasons, Plaintiff’s redaction of amounts billed and paid based on her

  assertion of the collateral source rule is improper. The redacted information is relevant

  and proportional for discovery purposes and must be unredacted. 4 The Court further

  observes that the amount in controversy, issues at stake, and the Parties’ relative access

  to this information supports its production under Rule 26(b)(1).



  4  To the extent Plaintiff raises any privacy concerns about producing unredacted
  information, the Court finds that the relevance of this information to Plaintiff’s damages
  supports a compelling need for its production, and any privacy interests are adequately
  addressed by the Protective Order in this case. Concerning Plaintiff’s argument that
  unredacting this information would pose an undue burden, the Court has determined that
  the redactions were improper; therefore, any burden to correct the error is inapposite.


                                               8
Case 1:18-cv-00867-RM-SKC Document 278 Filed 04/24/20 USDC Colorado Page 9 of 9




                                      D. CONCLUSION

         For the above reasons, ITG has met its burden under Rule 37. IT IS ORDERED

  that Plaintiff shall supplement her response to “Non-Pattern” Interrogatory No. 11 by

  providing responsive medical lien information, if any.

         FURTHER ORDERED that Plaintiff shall supplement her response to Request for

  Production No. 11 to the extent of responsive information regarding payments billed and

  payments made by or from any applicable source for medical services comprising

  Plaintiff’s damages in this case.

         Any other request for relief sought by Defendants in their briefs is DENIED.



         DATED: April 24, 2020

                                                           BY THE COURT:


                                                           _________________________
                                                           S. Kato Crews
                                                           U.S. Magistrate Judge




                                              9
